 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC GONZALES MIRANDA,                            No. 2:17-CV-1653-DMC
12                       Plaintiff,
13           v.                                         MEMORANDUM OPINION AND ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the written consent of all parties (Docs. 6 and 9), this case is before the undersigned

21   as the presiding judge for all purposes, including entry of final judgment. See 28 U.S.C. § 636(c).

22   Pending before the court are the parties’ briefs on the merits (Docs. 16, 25, and 27).

23                  The court reviews the Commissioner’s final decision to determine whether it is:

24   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

25   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

26   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

27   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support

28   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,
                                                        1
 1   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 2   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 3   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not affirm the Commissioner’s

 4   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 5   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 6   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 7   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 8   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

 9   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

10   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

11   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

12   Cir. 1988).

13                  For the reasons discussed below, the Commissioner’s final decision is affirmed.

14

15                           I. THE DISABILITY EVALUATION PROCESS

16                  To achieve uniformity of decisions, the Commissioner employs a five-step

17   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R.

18   §§ 404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:

19                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
20                                  not disabled and the claim is denied;
21                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
22                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
23
                    Step 3          If the claimant has one or more severe impairments,
24                                  determination whether any such severe impairment meets
                                    or medically equals an impairment listed in the regulations;
25                                  if the claimant has such an impairment, the claimant is
                                    presumed disabled and the claim is granted;
26
27   ///
28   ///
                                                         2
 1                  Step 4         If the claimant’s impairment is not listed in the regulations,
                                   determination whether the impairment prevents the
 2                                 claimant from performing past work in light of the
                                   claimant’s residual functional capacity; if not, the claimant
 3                                 is presumed not disabled and the claim is denied;

 4                  Step 5         If the impairment prevents the claimant from performing
                                   past work, determination whether, in light of the claimant’s
 5                                 residual functional capacity, the claimant can engage in
                                   other types of substantial gainful work that exist in the
 6                                 national economy; if so, the claimant is not disabled and
                                   the claim is denied.
 7
                    See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 8

 9                  To qualify for benefits, the claimant must establish the inability to engage in

10   substantial gainful activity due to a medically determinable physical or mental impairment which

11   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

12   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

13   impairment of such severity the claimant is unable to engage in previous work and cannot,

14   considering the claimant’s age, education, and work experience, engage in any other kind of

15   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

16   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

17   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

18                  The claimant establishes a prima facie case by showing that a physical or mental

19   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

20   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

21   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

22   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

23   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

24   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

25   ///

26   ///

27   ///

28   ///
                                                       3
 1                              II. THE COMMISSIONER’S FINDINGS

 2                  Plaintiff applied for social security benefits on September 20, 2013, and on May 1,

 3   2014. See CAR 187.1 In the application, plaintiff claims disability began on November 6, 2012.

 4   See id. In his opening brief, plaintiff claims disability based on the following:

 5                         Plaintiff’s impairments included disc bulges at all levels of his
                    lumbar spine, most severe at L5-S1 where the bulge was broad-based with
 6                  a prominent left foraminal narrowing (Tr. 863). His other physical
                    impairments included cervical strain, chronic pain, left shoulder strain,
 7                  superimposed with myofascial pain syndrome, left knee patellofemoral
                    syndrome with associated left quadriceps atrophy, right shoulder strain
 8                  possibly superimposed with acromioclavicular degeneration, and diabetes
                    mellitus II. His mental impairments included a Severe, Recurrent Major
 9                  Depressive Disorder and Panic Disorder with Agoraphobia.
10   Plaintiff’s claim was initially denied. Following denial of reconsideration, plaintiff requested an

11   administrative hearing, which was held on May 4, 2016, before Administrative Law Judge (ALJ)

12   L. Kalei Fong. In a May 25, 2016, decision, the ALJ concluded plaintiff is not disabled based on

13   the following relevant findings:

14                  1.      The claimant has the following severe impairment(s): myofascial
                            pain syndrome, cervical and lumbar strain(s), bilateral shoulder
15                          strain(s), and degenerative joint disease of the left knee;
16                  2.      The claimant does not have an impairment or combination of
                            impairments that meets or medically equals an impairment listed in
17                          the regulations;
18                  3.      The claimant has the following residual functional capacity: light
                            work, except the claimant us unable to climb ladders, ropes, or
19                          scaffolds; the claimant is able to frequently climb ramps or stairs;
                            he is able to frequently balance, stoop, kneel, crouch, or crawl; the
20                          claimant must avoid all exposure to work hazards; he is capable of
                            simple repetitive tasks with limited public contact;
21
                    4.      Considering the claimant’s age, education, work experience,
22                          residual functional capacity and the Medical-Vocational
                            Guidelines, there are jobs that exist in significant numbers in the
23                          national economy that the claimant can perform.
24                  See id. at 189-200.
25   ///

26   ///
27
            1
                   Citations are the to the Certified Administrative Record (CAR) lodged on January
28   16, 2018 (Doc. 11).
                                                       4
 1                  The Appeals Council granted review and, on September 9, 2016, issued an order

 2   remanding the matter back to the ALJ for further proceedings. See CAR 207-209. The Appeals

 3   Council identified the following issues: (1) while the ALJ concluded plaintiff has severe bilateral

 4   shoulder strain(s) and degenerative joint disease of the left knee, the ALJ’s residual functional

 5   capacity assessment did not include corresponding limitations or address plaintiff’s need for a

 6   cane; and (2) though the ALJ stated a vocational expert appeared at the hearing, the ALJ does not

 7   discuss any vocational expert testimony in the hearing decision. See id.

 8                  A second administrative hearing was held before the same ALJ on February 1,

 9   2017. In a March 6, 2017, decision, the ALJ concluded plaintiff is not disabled based on the

10   following relevant findings:

11                  1.      The claimant has the following severe impairment(s): degenerative
                            disc disease of the cervical and lumbar spine(s), degenerative disc
12                          disease of the left knee, depression, and panic disorder;
13                  2.      The claimant does not have an impairment or combination of
                            impairments that meets or medically equals an impairment listed in
14                          the regulations;
15                  3.      The claimant has the following residual functional capacity:
                            medium work, except the claimant is unable to climb ladders,
16                          ropes, or scaffolds; the claimant is able to frequently climb ramps
                            or stairs; he is able to frequently balance, stoop, kneel, crouch, or
17                          crawl; the claimant must avoid all exposure to work hazards; he is
                            capable of simple repetitive tasks with limited public contact; he is
18                          capable of interacting with supervisors and co-workers;
19                  4.      Considering the claimant’s age, education, work experience,
                            residual functional capacity, and vocational expert testimony, the
20                          claimant is capable of performing his past relevant work as a
                            machine packager.
21
                    See id. at 18-30.
22

23   After the Appeals Council declined further review on June 6, 2017, this appeal followed.2

24   ///

25   ///

26   ///
27          2
                     The court notes the Appeals Council did not grant review of the ALJ’s second
     decision even though the ALJ concluded plaintiff has a greater capacity for work, including the
28   ability to perform his past relevant work, than found in the first decision.
                                                        5
 1                                           III. DISCUSSION

 2                  In his opening brief, plaintiff argues: (1) the ALJ failed to properly evaluate the

 3   medical opinions;3 and (2) the ALJ failed to provide sufficient reasons for rejecting his testimony

 4   and statements as not credible.

 5          A.      Medical Opinions

 6                  1.      The ALJ’s Analysis

 7                  At Step 4, the ALJ engaged in a detailed assessment of the medical opinion

 8   evidence. See CAR 26-29. Specifically, the ALJ considered opinions rendered by: (1) plaintiff’s

 9   treating chiropractor; (2) plaintiff’s treating physician, Dr. Yung; (3) agency examining

10   physician, Dr. Salvador-Moses; (4) agency examining physician, Dr. Pon; (5) state agency

11   consultative reviewing physicians; (6) plaintiff’s treating physician, Dr. Belsky; and (7) testifying

12   medical expert, Dr. Schmitter. See id. The ALJ relied on the “physical assessments of Dr. Yung

13   and State agency, the mental assessments of State agency, and the record as a whole.” Id. at 29.

14                  Regarding the treating sources (plaintiff’s chiropractor and Drs. Yung and Belsky),

15   the ALJ stated:

16                  In August 2013, a treating chiropractor rendered a functional assessment,
                    wherein he found the claimant was unable to work through September
17                  2013 (Ex. 16F). The chiropractor later affirmed this assessment for
                    periods through December 2013 (Ex. 24F). These assessments are given
18                  little weight. First, the chiropractor is not considered an acceptable
                    medical source per SSR [Social Security Ruling] 06-03p. Furthermore,
19                  the assessments were only temporary, referring to short periods. As such,
                    the assessments do not meet temporal requirements for disability.
20
                    In November 2012, treating physician, J. Yung, M.D., indicated the
21                  claimant was capable of full-time work with the following limitations: the
                    claimant is able to lift a maximum of 10 pounds. The claimant requires a
22                  5-minute break for every hour of work (Ex. 2F). Dr. Yung continued to
                    recommend these restrictions, pending medical improvement (Ex. 2F).
23                  These assessments are given some weight to the extent they show the
                    claimant has been capable of modified light work. This finding is
24                  consistent with activities of daily living, treatment reports, mild objective
25
            3
                     In Section VI.A. of his opening brief, plaintiff argues the ALJ failed to provide
26   legally adequate reasons for rejecting the opinions of Dr. Salvador-Moses, the only examining
     doctor’s opinion of record concerning plaintiff’s mental limitations. In Section VI.B. of his brief,
27   plaintiff contends the ALJ’s residual functional capacity finding is flawed because ALJ
     improperly rejected every other medical opinion of record in favor of the ALJ’s own analysis of
28   the medical evidence.
                                                        6
 1         findings, and the record as a whole. On the other hand, Dr. Yung rendered
           these assessments as temporary limitations, intended to assist the claimant
 2         while he obtained medical care and reached maximum medical
           improvement (in light of workers’ compensation injury). As such, they do
 3         not represent the claimant’s overall condition during the period at issue.
           Updated reports show the claimant retained significant muscle strength in
 4         the upper extremities and was capable of lifting more than 10 pounds. As
           such, Dr. Jung’s [sic] limitations for lifting/carrying is given little weight
 5         as to the entire period of time.

 6                        ***

 7         In or around March 2015, treating physician, G. Belsky, D.O., rendered a
           physical assessment, wherein he reported the following temporary
 8         restrictions: the claimant is able to lift 3-4 pounds overhead and 10 pounds
           to his waist (emphasis in original). The claimant is unable to sit, stand or
 9         walk more than 4-6 hours. He is able to sit, stand or walk for over 4-6
           hours in combination. The claimant is unable to bend, squat or climb.
10         The claimant is unable to work around hazards or outside year-round. It is
           noted that Dr. Belsky failed to identify the limitations are lasting 12
11         months or longer (Ex. 9F). This assessment is given little weight as Dr.
           Belsky, himself, recognized that the limitations were temporary in nature,
12         and not intended to exceed a period of 12 months or longer. As such, they
           fail to meet temporal requirements for severe impairments/limitations.
13
           In January 2017, treating physician, Dr. Belsky, rendered an updated
14         assessment, wherein he opined as follows: the claimant is unable to lift
           more than 10 pounds. The claimant is able to sit for 2-5 minutes at one
15         time for a total of 2 hours in an 8-hour workday. The claimant is able to
           stand or walk for 15 minutes for a total of 30 minutes in an 8-hour
16         workday. The claimant must lie down for the remainder of the day due to
           pain. Dr. Belsky indicated the limitations were applicable from November
17         2014 through current (Ex. 23F). This assessment is given little weight.
           First, they are extreme and extend beyond the claimant’s own
18         representation of abilities. For example, the claimant testified he is able to
           sit for 30 minutes at one time, whereas Dr. Belsky reported a limit of 2-5
19         minutes (Hearing Testimony, 5/4/2016). The claimant indicated he is also
           capable of activities of daily living, including living alone, shopping in
20         stores, and attending church (Ex. 5E and Hearing Testimony, 5/4/2016).
           One questions how the claimant would be capable of such activities if he
21         was as limited as determined by the doctor. The fact that Dr. Belsky’s
           limitations are more extreme than the claimant’s own accounts casts doubt
22         on their veracity. Furthermore, Dr. Belsky’s assessment is inconsistent
           with treatment recommendations. As indicated above, the claimant has
23         only received conservative care with pain medication. One would expect
           aggressive medical care if the claimant were as limited as determined by
24         the doctor. Additionally, his assessment contrasts updated treatment
           reports. Again, these reports indicate the claimant’s back condition is
25         “stable” with medication (Ex. 14F and 18F). One would expect the
           claimant’s pain to be out of control, given the extreme limitations in Dr.
26         Belsky’s opinion. Lastly, the assessment was severely criticized by the
           medical expert (see below), wherein he reported that Dr. Belsky’s opinion,
27         like the claimant’s complaints, was out of proportion with the modest

28   ///
                                              7
 1             treatment record and minimal findings. The medical expert described this
               opinion as “erroneous” and exaggerated (Hearing Testimony, 2/1/2017).
 2
               CAR 26, 28-29.
 3

 4             Regarding the agency examining sources (Drs. Salvador-Moses and Pon), the ALJ

 5   stated:

 6             In December 2013, examining physician, Dr. Salvador-Moses rendered a
               mental assessment, wherein she opined as follows: the claimant has
 7             moderate impairment in the ability to perform simple tasks. The claimant
               has severe impairment in the ability to attend to usual work situations. He
 8             has moderate impairment in concentration and severe impairment in
               persistence or pace. He has severe impairment in the ability to interact
 9             with supervisors, co-workers and public (Ex. 6F). This assessment is
               given little weight. First, Dr. Salvador-Moses appears to base her opinion
10             largely on the claimant’s subjective complaints, which have been
               inconsistent during the period at issue (as detailed in full above). For
11             example, the claimant indicated to Dr. Salvador-Moses that his social
               functioning was “severely limited.” He indicated he avoids others and
12             does not want to interact with people (Ex. 6F, page 2). In apparent
               reliance on these statements, Dr. Salvador-Moses found the claimant has
13             severe impairments in the ability to interact with supervisors, co-workers
               and public. However, other evidence of record shows the claimant has
14             regular interactions with family and friends. In fact, the claimant outright
               admits he has never had difficulty with interacting with others during
15             employment, and stated he chose to live with this close friend (Ex. 5E).
               The fact that Dr. Salvador-Moses appears to rely so heavily on the
16             claimant’s subjective complaints, when evidence exists to contradict these
               allegations casts doubt on the medical opinion. Secondly, the doctor’s
17             medical opinion is inconsistent with the lack of mental health care during
               the period at issue. It is (again) emphasized that the claimant never sought
18             or received specialized health care in the 4 years since the alleged onset
               date. It is true the claimant recently began psychotropic medication (as
19             prescribed by his treating physician); however, this treatment is undercut
               by the fact that he showed immediate improvement in the months
20             following his medication (Ex. 14F, page 18). Lastly, in tendering her
               assessment, Dr. Salvador-Moses was unable to consider evidence the
21             claimant did not provide maximum effort during numerous examinations
               (related to claims for secondary gain). Such evidence could have led Dr.
22             Salvador-Moses to more closely scrutinize the claimant’s subjective
               accounts of limitations.
23
               In December 2013, examining physician, Dr. Pon, rendered a physical
24             assessment, wherein he found as follows: the claimant [is] capable of
               lifting/carrying 10 pounds. The claimant is able to stand or walk for 4
25             hours and sit for 6 hours in an 8-hour workday. The claimant’s use of a
               cane while standing/walking and performing postural activities is
26             beneficial by history. The claimant is limited to occasional climbing,
               crawling, stooping, crouching, kneeling and squatting. The claimant is
27             limited to frequent pushing, pulling and operation of foot controls. The
               claimant is limited to occasional reaching (Ex. 7F). This assessment is
28             given little weight. First, Dr. Pon admits he based several limitations on
                                                  8
 1   the claimant’s representation that he requires a cane for ambulation. He
     indicated the claimant would require a cane during standing/walking and
 2   postural activities. He also stated, “use of a cane will put limitations on
     his (the claimant’s) lifting and carrying.” At the same time, Dr. Pon
 3   admits he was unable to evaluate the claimant’s gait pattern due to the
     claimant’s refusal to ambulate without his cane. Dr. Pon indicated that his
 4   consideration of the claimant’s use of a cane was “by history” only. Of
     course, the claimant later admitted to treating physician (and in hearing
 5   testimony), that he is capable of walking without a cane and does so
     regularly (when indoors). Therefore, many of Dr. Pon’s limitations
 6   (rendered with consideration to use of a cane) would be unnecessary. The
     fact that Dr. Pon was unable to fully consider the claimant’s objective
 7   capabilities casts doubt on his limitations. Furthermore, his medical
     opinions contrast with accounts of daily activities, the conservative course
 8   of medical care and the mild findings on objective testing. If the claimant
     were limited to sedentary work, one would expect more aggressive
 9   medical care and more substantial findings on x-rays, MRIs, etc.

10   CAR 26-27.

11   Regarding the agency reviewing sources, the ALJ stated:

12   In January 2014, State agency rendered a physical assessment, wherein
     they found the claimant capable of light work with the following
13   limitations: the claimant is unable to climb ladders, ropes or scaffolds.
     The claimant is able to frequently climb ramps or stairs. He is able to
14   frequently balance, stoop, kneel, crouch, or crawl. The claimant must
     avoid all exposure to work hazards. He is capable of simple repetitive
15   tasks with limited public contact (Ex. 1A). Thereafter, State agency
     corroborated their assessment (Ex. 3A and 4A). These assessments are
16   given some weight, as they are largely consistent with the above residual
     functional capacity. These elements are supported by accounts of daily
17   activities and treatment reports. However, at the recent hearing, a medical
     expert found the claimant capable of medium work (as opposed to light).
18   This finding considers updated evidence and clinical observations. It is
     more consistent with the record as a whole. Therefore, State agency is not
19   afforded full weight in this decision.

20   In January 2014, State agency rendered a mental assessment, wherein they
     found the claimant has mild restriction in activities of daily living,
21   moderate limitation in social functioning and moderate limitation in
     concentration, persistence or pace with no episodes of decompensation.
22   As to functional assessment, State agency opined the claimant is capable
     of simple repetitive tasks with limited public contact (Ex. 1A). Thereafter,
23   State agency corroborated their assessment (Ex. 3A and 4A). These
     assessments are given great weight as they show the claimant is at least
24   capable of the above mental residual functional capacity. This finding is
     supported by accounts of daily activities, which include the performance
25   of unskilled (and semi-skilled) tasks. They are consistent with the lack of
     specialized mental health care, the assessments of treating physicians that
26   the claimant’s condition improved with only a short period of
     psychotropic medication and the record as a whole.
27
     CAR 27-28.
28
                                        9
 1                  Finally, the ALJ discussed hearing testimony provided by the medical expert:

 2                  At the hearing, medical expert, E Schmitter, M.D., rendered a functional
                    assessment, wherein he opined the claimant is capable of medium work
 3                  with occasional postural limitations (Hearing Testimony, 2/1/2017). This
                    assessment is given great weight. As a medical expert, Dr. Schmitter
 4                  considered all evidence of record, and based his objective opinion on
                    updated treatment reports and an overall picture of the claimant’s
 5                  condition. His opinion is consistent with accounts of daily activities,
                    inclusive of living alone, completing light household chores and shopping
 6                  for groceries. It is consistent with the conservative course of medical care,
                    the mild findings on objective testing and the record as a whole.
 7
                    CAR 29.
 8

 9                  2.      Plaintiff’s Contentions

10                  Plaintiff argues the ALJ rejected Dr. Salvador-Moses’ opinions “. . .for reasons

11   that should not survive judicial scrutiny.” According to plaintiff:

12                          Dr. Salvador-Moses opined Plaintiff’s pace and persistence was
                    severely impaired, as were his abilities to deal with changes in a routine
13                  work environment, attend to usual work situations and interact
                    appropriately with supervisors, co-workers, peers and the public (Tr. 671).
14                  She also opined Plaintiff was unable to manage his own funds (Tr. 671).
                            The ALJ essentially gave three reasons for rejecting Dr. Salvador-
15                  Moses’ opinion, i.e., 1) her opinion is based on Plaintiff’s subjective
                    complaints; 2) Plaintiff did not seek or obtain psychiatric care; and 3)
16                  Plaintiff showed immediate improvement after he began taking
                    psychotropic medications (Tr. 26-27). Each of these reasons is legally
17                  inadequate.
18                  Regarding reliance on plaintiff’s subjective complaints, plaintiff contends: “This

19   reason must fail because there is no indication in Dr. Salvador-Moses’ report that she relied on

20   Plaintiff’s subjective complaints more heavily than on her clinical observations (Tr. 669-71).”
21   Plaintiff asserts the ALJ failed to account for Dr. Salvador-Moses’ objective findings showing

22   “significant deficits” on mental status examination. As to lack of psychiatric care, plaintiff argues

23   this reason is invalid pursuant to Nguyen v. Chater, 100 F.3d 1462, 1465 (9th Cir. 1996)

24   (questioning the practice of chastising one with a mental disorder for the exercise of poor

25   judgment in seeking mental health care). Finally, plaintiff asserts the ALJ’s finding plaintiff

26   experiences improvement with medication is not supported by the record.
27   ///

28   ///
                                                       10
 1                  Plaintiff also challenges the ALJ’s evaluation of the medical opinions in the

 2   context of his contention the ALJ’s residual functional capacity finding is not based on substantial

 3   evidence because the ALJ substituted her interpretation of the objective findings for the doctors’

 4   interpretations. According to plaintiff:

 5                         The ALJ’s finding that Plaintiff retained the functional capacity to
                    perform medium work is not supported by any medical opinion of record.
 6                  Instead, the ALJ’s RFC finding is based on his lay interpretation of the
                    evidence, which does not constitute substantial evidence. See Nguyen v.
 7                  Chater, 172 F.3d 31, 36 (1st Cir. 1999) (ALJ’s determination not based on
                    substantial evidence because it was not based on a medical opinion, but on
 8                  the ALJ’s “own views”).
                           None of the physicians who examined or treated Plaintiff opined
 9                  he could perform the exertional requirements of medium work, which
                    requires lifting and carrying 50 pounds occasionally and 25 pounds
10                  frequently and requires standing or walking most of the time. 20 C.F.R.
                    §§ 404.1567(c), 416.967(c); Social Security Ruling (SSR) 83-10.
11
                            ***
12
                            Even Dr. Schmitter, the testifying physician whose opinion the
13                  ALJ gave “great weight,” opined Plaintiff could perform far less than
                    medium work found by the ALJ. Specifically, Dr. Schmitter opined
14                  Plaintiff could perform the lifting requirements of medium work, but was
                    limited to standing/walking for four to six hours a day and occasional
15                  stooping, bending, crawling and creeping (Tr. 111).
                            Thus, the ALJ’s RFC finding is based not on a medical opinion,
16                  but on the ALJ’s lay interpretation of the evidence. The evidence
                    subjected to the ALJ’s lay interpretation includes an MRI of Plaintiff’s
17                  lumbar spine that revealed significant positive findings, i.e., disc bulges at
                    all levels, worse at L5-S1 where the bulge was a broad-based disc
18                  protrusion and there was spondylosis, a slightly deformed ventral aspect of
                    the S1 nerve sleeve, facet joint degenerative changes, and a prominent left
19                  foraminal narrowing with possible impingement upon the exiting left L5
                    nerve sleeve (Tr. 863). The ALJ simply was not qualified to interpret this
20                  raw medical data and translate it into functional terms. See Dines v.
                    Berryhill, No. ED CV 16-2629-E (C.D. Cal. September 27, 2017)
21                  (unpublished) (ALJ relied on his own lay review and interpretation of
                    MRIs and medical rest results, which was error because without expert
22                  medical assistance, the ALJ could not competently translate the medical
                    evidence into a physical residual functional capacity assessment) (citing
23                  Tackett v. Apfel, 180 F.3d 1094,1102-03 (9th Cir. 1999); Rohan v. Chater,
                    98 F.3d 966, 970 (7th Cir. 1996); and Day v. Weinburger, 522 F.2d 1154,
24                  1156 (9th Cir. 1975)).
25   ///

26   ///
27   ///

28   ///
                                                       11
 1                  Finally, also in the context of his argument regarding the ALJ’s residual functional

 2   capacity finding, plaintiff asserts as to Drs. Warbritton, Yung, Pon, Belsky, and Schmitter the

 3   ALJ “. . .either gave reasons for rejecting medical source opinions that are not specific and

 4   legitimate, or gave no reasons at all for rejecting the portions of medical source opinions he did

 5   not accept.”4 Specifically, plaintiff contends:

 6                          Dr. Yung’s opinions. The ALJ rejected the opinions of Dr. Yung,
                    who treated Plaintiff in 2012 and 2013, because these were temporary
 7                  assessments and “updated reports” show Plaintiff retained “significant
                    muscle strength in the upper extremities and was capable of lifting more
 8                  than 10 pounds” (as opined by Dr. Yung) (Tr. 26, 599, 601, 603, 622,
                    628). These reasons will fail the specific and legitimate standard of review
 9                  because Dr. Yung’s “temporary” assessment that Plaintiff could lift no
                    more than 10 pounds, first expressed in 2012, is consistent with the
10                  subsequent medical source opinions (“updated reports”) of Dr. Pon and
                    Dr. Warbritton, expressed in 2013, and the opinions of Dr. Belsky,
11                  expressed in 2015 and 2016 (Tr. 652). Thus, Dr. Yung’s assessment
                    turned out to be permanent. Because the ALJ misconstrued the medical
12                  opinion evidence, his reasons for rejecting the opinions of Dr. Yung are
                    not specific and legitimately supported by substantial evidence.
13                          Dr. Warbritton’s opinion. Although the ALJ acknowledged Dr.
                    Warbritton’s 2013 assessment, the ALJ gave no reasons for rejecting Dr.
14                  Warbritton’s opinion that Plaintiff should push/pull no more than 10
                    pounds, could not walk on uneven ground nor do more than repetitive
15                  bending or squatting (50% or less per day) (Tr. 22-23, 649). This is
                    obvious error.
16                          Dr. Pon’s opinion. The ALJ rejected the opinion of Dr. Pon, the
                    consultative examining physician, that Plaintiff could lift no more than 10
17                  pounds, stand/walk 4 hours with a cane, and was limited to occasional
                    reaching, as well as occasional postural activities when using a cane
18                  (Tr. 27, 666-67). The ALJ’s primary reason for this rejection is “Dr. Pon
                    admits he based several limitations on claimant’s representation that he
19                  requires a cane for ambulation” (Tr. 27). This is error because Dr. Pon did
                    not indicate in his report that he doubted Plaintiff’s need to use a cane or
20                  that he thought Plaintiff was exaggerating his symptoms (Tr. 673-76). On
                    the contrary, as summarized in the Statement of Facts, Dr. Pons’s positive
21                  clinical findings were many and included limited ranges of motion in
                    Plaintiff’s spine, shoulders and left knee, and muscle strength in his left
22                  knee was significantly reduced (Tr. 675-76). He also observed Plaintiff
                    needed to hold onto a table for support and needed the support of a cane to
23                  stand (Tr. 675). The ALJ mentions none of these clinical findings when
                    rejecting Dr. Pon’s opinion (Tr. 27). Instead, the ALJ focused on
24                  Plaintiff’s use of a cane (Tr. 27). Plaintiff cane had been prescribed in
                    November 2013 by Dr. Potter, his chiropractor, who opined Plaintiff was
25                  not ambulatory without a cane and had no stability (Tr. 73-74, 798-99)
                    The ALJ’s finding that Plaintiff “later admitted” he was “capable of
26
27          4
                    While the ALJ discussed Dr. Warbritton’s September 2013 report in the context of
     summarizing the medical evidence, the ALJ did not note any opinions regarding plaintiff’s
28   functional limitations from this source. See CAR 22-23.
                                                     12
 1   walking without a cane and does so regularly (when indoors)” is based on
     a possible misapprehension of the evidence (Tr. 27). If Plaintiff had
 2   admitted he did not regularly use a cane indoors, this might imply he could
     work indoors. However, this is not what Plaintiff said. Instead, he told Dr.
 3   Belsky he did not use his cane in his house and, at his hearing, he testified
     he always used his cane outside and used it in the house when he felt
 4   unbalanced (Tr. 74-75, 768). Ambulating without a cane in the comfort
     and familiarity of Plaintiff’s own home is categorically different than
 5   trying to ambulate without a cane in a competitive workplace, indoors or
     out. The ALJ also rejected Dr. Pon’s opinion based on a general statement
 6   that it “contrasts with accounts of daily activities, the conservative course
     of treatment and medical care and the mild findings on objective testing”
 7   (Tr. 27). These reasons will fail the specific and legitimate standard of
     review, which requires an ALJ to set out a detailed and thorough summary
 8   of the facts and conflicting clinical evidence, state his interpretation and
     make findings. See Reddick, 157 F.3d at 725.
 9            Dr. Belsky’s opinions. Dr. Belsky offered two opinions, one in
     February 2015 and another in January 2017 (Tr. 682, 869). The ALJ
10   rejected Dr. Belsky’s February 2015 opinion because these were
     “temporary” limitations (Tr. 28). However, Dr. Belsky indicated that
11   Plaintiff would be so limited until around January 2016 (Tr. 683), then in
     January 2017, Dr. Belsky indicated Plaintiff was similarly limited, e.g., he
12   could lift no more than 10 pounds (Tr. 682, 869). The ALJ cites no
     evidence that Plaintiff’s impairments appreciably improved between
13   February 2015 and January 2017. Therefore, the limitations Dr. Belsky
     expressed in 2015 were not “temporary.” Therefore, Dr. Belsky’s opinions
14   corroborated each other as well as the opinions of Dr. Yung (2012-2013)
     and Dr. Pon (2013) that Plaintiff could lift only 10 pounds (Tr. 622, 676).
15            The ALJ gave several reasons for rejecting Dr. Belsky’s January
     2017 opinion, each of which fails the specific and legitimate standard of
16   review.
              The ALJ found Dr. Belsky’s opinion was inconsistent with
17   Plaintiff’s activities of daily living. Although a claimant’s activities may
     be used to reject a treating physician’s opinion, the Ninth Circuit has held
18   that “this principle has no application” where a “holistic review” of the
     record reveals no inconsistency between a treating physician’s opinion and
19   claimant’s activities. Ghanim, 763 F.3d at 1162. In Ghanim, claimant
     performed some basic chores and occasionally socialized, but the record
20   also showed “he relied heavily on his caretaker, struggled with social
     interactions, and limited himself to low-stress environments.” Id. In this
21   case, the activities cited by the ALJ were living alone, shopping in stores
     and attending church (Tr. 28). However, the portions of the record cited by
22   the ALJ (Ex. 5E and hearing testimony) indicate Plaintiff’s activities were
     extremely limited, i.e., he never left the house without his friend, he went
23   to church, the library and grocery shopping with his friend and he could
     not handle money (Tr. 502-03). He took care of his personal hygiene and
24   grooming, but very slowly because of his pain (Tr. 500). He did not cook
     or perform household chores (Tr. 501). The evidence cited by the ALJ
25   does not indicate Plaintiff testified he lived alone, but even if he had, the
     fact that he lived alone would not contradict Dr. Belsky’s opinion that
26   Plaintiff could lift less than 10 pounds, and sit, stand and walk for only
     short periods of time (Tr. 52-101, 499-509). Thus, Plaintiff’s limited
27   activities, performed in pain and sometimes with help, do not contradict
     Dr. Belsky’s opinion. Id. (claimant’s “limited daily activities are not in
28   tension with the opinions of his treating physicians”).
                                       13
 1           The ALJ found Dr. Belsky’s opinion was inconsistent with
     Plaintiff’s conservative care (Tr. 28). However, the record shows Plaintiff
 2   was not approved for Medi-Cal until November 2014, which is when he
     began receiving primary care from Dr. Belsky (Tr. 702). Even then, he
 3   did not undergo an MRI of his lumbar spine until November 2016,
     although Dr. Belsky first recommended a lumbar MRI in August 2015 (Tr.
 4   767, 863). Although MRIs of Plaintiff’s left knee were recommended by
     Dr. Yung and Dr. Warbritton, the record does not indicate any such
 5   MRI was ever performed (Tr. 622, 649). Also, there are no reports of
     MRIs of Plaintiff’s shoulders or cervical spine in the record. After
 6   Plaintiff’s lumbar MRI was performed in November 2016, he was
     immediately referred to a neurosurgeon (Tr. 867). Thus, the evidence
 7   shows Plaintiff’s “conservative” care resulted, at least in part, from delays
     in his care or perhaps from denials of the care requested by his physicians.
 8   In any event, an ALJ may not reject a physician’s opinion based on
     conservative care unless the record incites that more aggressive treatment
 9   options were “appropriate” and “available.” See Lapeirre-Gutt v. Astrue,
     382 Fed. App’x 662, 664 (9th Cir. 2010) (ALJ’s reliance on claimant’s
10   conservative treatment is error “if the record does not reflect that more
     aggressive treatment options are appropriate or available.”); Schultz v.
11   Colvin, 32 F. Supp. 2d 1047, 1060 (N.D. Cal. 2014) (“The Decision [ ]
     identifies no medical opinions stating what sort of treatment should be
12   expected for a totally disabled individual [ ]”) (emphasis in the original).
     That evidence is lacking in this case (footnote omitted).
13           The ALJ rejected Dr. Belskey’s opinion because the testifying
     orthopaedist disagreed (Tr. 28). This is error because disagreement by a
14   reviewing physician with a medical opinions [sic] that is higher on the
     opinion hierarchy (examining/treating) is not an adequate reason to reject
15   the higher opinion. See Taylor, 659 F.3d at 1233 (ALJ erroneously
     rejected consultative examiner’s opinion because it was inconsistent with
16   state agency physician opinion); Benecke v. Barnhart, 379 F.3d 587, 592
     (9th Cir. 2004) (discussing hierarchy of medical opinion evidence). In any
17   event, disagreement between two medical sources, even if they are treating
     or examining sources, means only their opinions are controverted, so
18   specific and legitimate, rather than clear and convincing, reasons are
     required to reject either opinion. See Lester, 81 F.3d at 830 (9th Cir.
19   1995) (ALJ required to give clear and convincing reasons for rejecting an
     uncontroverted treating/examining physicians’ opinions and specific and
20   legitimate reasons for rejecting a controverted treating/examining
     physicians’ opinions).
21           Based thereon, the ALJ’s reasons for rejecting Dr. Belsky’s
     opinions are not specific or legitimate, as required by the Ninth Circuit.
22           Dr. Schmitter’s opinion. Although Plaintiff does not concede his
     position that Dr. Schmitter’s opinion deserves the least weight of all the
23   medical source opinions of record, the ALJ failed to give any reasons for
     rejecting the portions of Dr. Schmitter’s opinion he did not accept.
24   Even if Dr. Schmitter’s opinion constituted significant, probative
     evidence, the ALJ was obliged to explain why he partially rejected it
25   (footnote omitted). See Vincent v. Heckler, 739 F.2d 1393, 1394-95 (9th
     Cir. 1984) (ALJ is required to explain why “significant probative evidence
26   has been rejected”). The ALJ purportedly gave “great weight” to Dr.
     Schmitter’s opinion but gave no reasons for not accepting his opinion that
27   Plaintiff could stand/walk only four to six hours per day and was limited
     to occasional (1/3 of the day or less) stooping, bending, crawling and
28   creeping (Tr. 111). As previously noted, performance of medium work
                                       14
 1                  normally requires the worker to [sic] According to the Commissioner’s
                    ruling, in order to perform most medium jobs, an individual must be able
 2                  to perform frequent (1/3 to 2/3 of the workday) stooping and crouching
                    (footnote omitted). SSR 85-15. Thus, the occasional stooping, bending and
 3                  standing/walking limitations opined by Dr. Schmitter would prevent
                    Plaintiff from performing the medium work found by the ALJ.
 4

 5                  3.     Applicable Legal Standards

 6                  “The ALJ must consider all medical opinion evidence.” Tommasetti v. Astrue,

 7   533 F.3d 1035, 1041 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527(b)). The ALJ errs by not

 8   explicitly rejecting a medical opinion. See Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

 9   2014). The ALJ also errs by failing to set forth sufficient reasons for crediting one medical

10   opinion over another. See id.

11                  Under the regulations, only “licensed physicians and certain qualified specialists”

12   are considered acceptable medical sources. 20 C.F.R. § 404.1513(a); see also Molina v. Astrue,

13   674 F.3d 1104, 1111 (9th Cir. 2012). Social workers are not considered an acceptable medical

14   source. See Turner v. Comm’r of Soc. Sec. Admin., 613 F.3d 1217, 1223-24 (9th Cir. 2010).

15   Nurse practitioners and physician assistants also are not acceptable medical sources. See Dale v.

16   Colvin, 823 F.3d 941, 943 (9th Cir. 2016). Opinions from “other sources” such as nurse

17   practitioners, physician assistants, and social workers may be discounted provided the ALJ

18   provides reasons germane to each source for doing so. See Popa v. Berryhill, 872 F.3d 901, 906

19   (9th Cir. 2017), but see Revels v. Berryhill, 874 F.3d 648, 655 (9th Cir. 2017) (quoting 20 C.F.R.

20   § 404.1527(f)(1) and describing circumstance when opinions from “other sources” may be

21   considered acceptable medical opinions).

22                  The weight given to medical opinions depends in part on whether they are

23   proffered by treating, examining, or non-examining professionals. See Lester v. Chater, 81 F.3d

24   821, 830-31 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating

25   professional, who has a greater opportunity to know and observe the patient as an individual, than

26   the opinion of a non-treating professional. See id.; Smolen v. Chater, 80 F.3d 1273, 1285 (9th

27   Cir. 1996); Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987). The least weight is given to the

28   ///
                                                      15
 1   opinion of a non-examining professional. See Pitzer v. Sullivan, 908 F.2d 502, 506 & n.4 (9th

 2   Cir. 1990).

 3                  In addition to considering its source, to evaluate whether the Commissioner

 4   properly rejected a medical opinion the court considers whether: (1) contradictory opinions are in

 5   the record; and (2) clinical findings support the opinions. The Commissioner may reject an

 6   uncontradicted opinion of a treating or examining medical professional only for “clear and

 7   convincing” reasons supported by substantial evidence in the record. See Lester, 81 F.3d at 831.

 8   While a treating professional’s opinion generally is accorded superior weight, if it is contradicted

 9   by an examining professional’s opinion which is supported by different independent clinical

10   findings, the Commissioner may resolve the conflict. See Andrews v. Shalala, 53 F.3d 1035,

11   1041 (9th Cir. 1995).

12                  A contradicted opinion of a treating or examining professional may be rejected

13   only for “specific and legitimate” reasons supported by substantial evidence. See Lester, 81 F.3d

14   at 830. This test is met if the Commissioner sets out a detailed and thorough summary of the

15   facts and conflicting clinical evidence, states her interpretation of the evidence, and makes a

16   finding. See Magallanes v. Bowen, 881 F.2d 747, 751-55 (9th Cir. 1989). Absent specific and

17   legitimate reasons, the Commissioner must defer to the opinion of a treating or examining

18   professional. See Lester, 81 F.3d at 830-31. The opinion of a non-examining professional,

19   without other evidence, is insufficient to reject the opinion of a treating or examining

20   professional. See id. at 831. In any event, the Commissioner need not give weight to any
21   conclusory opinion supported by minimal clinical findings. See Meanel v. Apfel, 172 F.3d 1111,

22   1113 (9th Cir. 1999) (rejecting treating physician’s conclusory, minimally supported opinion); see

23   also Magallanes, 881 F.2d at 751.

24   ///

25   ///

26   ///
27   ///

28   ///
                                                       16
 1                   4.     Disposition

 2                   Plaintiff challenges the ALJ’s evaluation of the opinions of Drs. Salvador-Moses,

 3   Warbritton, Yung, Pon, Belsky, and Schmitter.

 4                          i.      Dr. Warbritton

 5                   Plaintiff argues: “[T]the ALJ gave no reasons for rejecting Dr. Warbritton’s

 6   opinion that Plaintiff should push/pull no more than 10 pounds, could not walk on uneven ground

 7   nor do more than repetitive bending or squatting (50% or less per day) (Tr. 22-23, 649).”

 8   Plaintiff’s argument is unpersuasive because it misstates the doctor’s report. Specifically, the

 9   court has reviewed Dr. Warbritton’s report, particular at CAR 649, and finds no reference to any

10   functional opinions.

11                          ii.     Dr. Yung

12                   According to plaintiff, the ALJ erred by misstating the doctor’s opinion as

13   expressing temporary restrictions because, in fact, “Dr. Yung’s assessment turned out to be

14   permanent” based on later assessments provided by Dr. Yung as well as Drs. Pon, and

15   Warbritton. This argument is unpersuasive because it is logically flawed. The doctor’s earlier

16   opinion that plaintiff’s limitations were temporary at that time is not rendered inaccurate because

17   the same or other doctors later made the same findings. Plaintiff’s argument presumes the benefit

18   of hindsight.

19                          iii.    Dr. Pon

20                   Plaintiff argues the ALJ erred in citing use of a cane as a reason to reject Dr. Pon’s
21   opinions.5 This argument is unpersuasive because it misstates the ALJ’s evaluation. The ALJ did

22   not reject Dr. Pon’s opinions because they were based on plaintiff’s need to use a cane, or lack

23   thereof. Rather, the ALJ noted Dr. Pon was unable to evaluate plaintiff’s gait pattern because

24   plaintiff refused to ambulate without his cane. See CAR 27 (citing Exhibit 7F). The ALJ

25   concluded: “The fact that Dr. Pon was unable to fully consider the claimant’s objective

26   ///
27          5
                      Plaintiff also appears to challenge the ALJ’s finding Dr. Pon’s opinions are
     inconsistent with plaintiff’s daily activities as well as a history of conservative treatment, but
28   plaintiff offers no specific analysis in this regard.
                                                          17
 1   capabilities casts doubt on his limitations.” Id. This uncontroverted fact supports the ALJ’s

 2   analysis.

 3                          iv.     Dr. Schmitter

 4                  According to plaintiff, the ALJ erred because: “The ALJ purportedly gave “great

 5   weight” to Dr. Schmitter’s opinion but gave no reasons for not accepting his opinion that Plaintiff

 6   could stand/walk only four to six hours per day and was limited to occasional (1/3 of the day or

 7   less) stooping, bending, crawling and creeping (Tr. 111).” The court finds no error. Dr.

 8   Schmitter testified plaintiff can perform medium work “at least.” CAR 111. In this context, the

 9   doctor opined plaintiff can stand/walk four to six hours a day. See id. Dr. Schmitter also testified

10   plaintiff had limitations with respect to stooping, bending, crawling, and creeping. See id. The

11   doctor stated the frequency with which plaintiff can perform these tasks is “perhaps even frequent

12   but occasional would be generous.” Id. Contrary to plaintiff’s argument, the ALJ accounted for

13   these limitations in her residual functional capacity finding. See id. at 21.

14                          v.      Dr. Salvador-Moses

15                  The ALJ rejected opinions expressed by Dr. Salvador-Moses as based largely on

16   plaintiff’s inconsistent subjective complaints. See CAR 26-27. The ALJ also stated the doctor’s

17   opinions are “inconsistent with the lack of mental health care during the period at issue.” Id. at

18   27. Lastly, the ALJ discounted Dr. Salvador-Moses’ opinions because the doctor “. . .was unable

19   to consider evidence the claimant did not provide maximum effort during numerous examinations

20   (related to claims for secondary gain).” Id.
21                  Regarding reliance on plaintiff’s subjective complaints, plaintiff contends: “This

22   reason must fail because there is no indication in Dr. Salvador-Moses’ report that she relied on

23   Plaintiff’s subjective complaints more heavily than on her clinical observations (Tr. 669-71).” In

24   support of this contention, plaintiff asserts the ALJ failed to account for Dr. Salvador-Moses’

25   objective findings showing “significant deficits” on mental status examination. As to lack of

26   psychiatric care, plaintiff argues this reason is invalid pursuant to Nguyen v. Chater, 100 F.3d
27   1462, 1465 (9th Cir. 1996) (questioning the practice of chastising one with a mental disorder for

28   the exercise of poor judgment in seeking mental health care). Finally, citing Garrison v. Colvin,
                                                        18
 1   759 F.3d 995, 1018 (9th Cir. 2014), plaintiff argues the ALJ may not rely on evidence his

 2   psychiatric condition improved with medication.

 3                  Plaintiff does not address the last reason offered by the ALJ for discounting Dr.

 4   Salvador-Moses’ opinions – that the doctor was unable to consider evidence of malingering. The

 5   ALJ stated:

 6                  . . . Lastly, in tendering her assessment, Dr. Salvador-Moses was unable to
                    consider evidence the claimant did not provide maximum effort during
 7                  numerous examinations (related to claims for secondary gain). Such
                    evidence could have led Dr. Salvador-Moses more closely scrutinizing the
 8                  claimant’s subjective accounts of limitations.
 9                  CAR 27.
10   This court agrees and finds evidence of malingering, had Dr. Salvador-Moses considered it, could

11   have impacted the doctor’s assessment.

12                  The court also finds the ALJ did not err with respect to the doctor’s reliance on

13   plaintiff’s subjective complaints. The ALJ stated:

14                  . . .First, Dr. Salvador-Moses appears to base her opinion largely on the
                    claimant’s subjective complaints, which have been inconsistent during the
15                  period at issue (as detailed in full above). For example, the claimant
                    indicated to Dr. Salvador-Moses that his social functioning was “severely
16                  limited.” He indicated he avoids others and does not want to interact with
                    people (Ex. 6F, page 2). In apparent reliance on these statements, Dr.
17                  Salvador-Moses found the claimant has severe impairments in the ability
                    to interact with supervisors, co-workers and public. However, other
18                  evidence of record shows the claimant has regular interactions with family
                    and friends. In fact, the claimant outright admits he has never had
19                  difficulty with interacting with others during employment, and stated he
                    chose to live with this close friend (Ex. 5E). The fact that Dr. Salvador-
20                  Moses appears to rely so heavily on the claimant’s subjective complaints,
                    when evidence exists to contradict these allegations casts doubt on the
21                  medical opinion. . . .
22                  CAR 26-27.
23   According to plaintiff, the ALJ erred because “there is no indication in Dr. Salvador-Moses’s

24   report that she relied on Plaintiff’s subjective complaints more heavily than on her clinical

25   observations. . . .” Plaintiff’s argument is unpersuasive because it presumes the doctor would

26   include an explicit statement to this effect in her report, which of course she would not.
27   Moreover, even though the evidence cited by the ALJ may not show the degree to which Dr.

28   Salvador-Moses relied on plaintiff’s subjective complaints, it nonetheless indicates reliance on
                                                       19
 1   subjective complaints despite plaintiff’s contrary allegations.6 Plaintiff’s argument the ALJ

 2   failed to account for Dr. Salvador-Moses’ objective clinical findings is also unpersuasive because,

 3   as detailed above, the ALJ specifically noted the doctor’s examination findings in the hearing

 4   decision. See Id. at 26.

 5                  Finally, the court also finds no error as to the ALJ’s references to lack of

 6   psychiatric care or improvement with medication. The ALJ stated:

 7                  . . .Secondly, the doctor’s medical opinion is inconsistent with the lack of
                    mental health care during the period at issue. It is (again) emphasized that
 8                  the claimant never sought or received specialized health care in the 4 years
                    since the alleged onset date. It is true the claimant recently began
 9                  psychotropic medication (as prescribed by his treating physician);
                    however, this treatment is undercut by the fact that he showed immediate
10                  improvement in the months following his medication (Ex. 14F, page 18).
11                  CAR 27.
12   To the extent plaintiff is correct that the ALJ erred by relying exclusively on either lack of

13   psychiatric care under Nguyen or evidence of improvement with medication under Garrison, the

14   ALJ in this case did not rely exclusively on either reason. Rather, those reasons were considered

15   in combination with the other reasons discussed above.

16                          vi.       Dr. Belsky

17                  Plaintiff argues the ALJ erred in characterizing limitations opined by Dr. Belsky in

18   February 2015 as “temporary” because they were confirmed in later assessments by Dr. Belsky,

19   as well as Drs. Pon and Yung. As with plaintiff’s argument regarding the ALJ’s analysis of Dr.

20   Yung’s opinions, this argument is unpersuasive because it presumes the benefit of hindsight.
21                  As to the ALJ’s evaluation of Dr. Belsky’s January 2017 opinions, plaintiff

22   contends none of the three reasons articulated by the ALJ is supported by the record.

23   Specifically, plaintiff asserts the daily activities cited by the ALJ are extremely limited and, as

24   such, do not contradict Dr. Belsky’s opinion. Next, plaintiff argues the ALJ erred in relying on a

25   history of conservative care. Finally, plaintiff argues the ALJ erred by citing disagreement with

26   the testifying medical expert.
27
            6
                    As with Dr. Belsky, Dr. Salvador-Moses opined as to restrictions in interactions
28   greater than those alleged by plaintiff.
                                                     20
 1                  The court finds no error with respect to the ALJ’s reference to plaintiff’s daily

 2   activities. The ALJ stated:

 3                  . . .First, they are extreme and extend beyond the claimant’s own
                    representation of abilities. For example, the claimant testified he is able to
 4                  sit for 30 minutes at one time, whereas Dr. Belsky reported a limit of 2-5
                    minutes (Hearing Testimony, 5/4/2016). The claimant indicated he is also
 5                  capable of activities of daily living, including living alone, shopping in
                    stores, and attending church (Ex. 5E and Hearing Testimony, 5/4/2016).
 6                  One questions how the claimant would be capable of such activities if he
                    was as limited as determined by the doctor. The fact that Dr. Belsky’s
 7                  limitations are more extreme than the claimant’s own accounts casts doubt
                    on their veracity. . . .
 8
                    CAR 28.
 9

10   Plaintiff’s argument conflates the credibility analysis with evaluation of medical opinions.

11   Plaintiff’s argument incorrectly presumes the ALJ determined the objective evidence is

12   inconsistent with plaintiff’s alleged limitations, as would be the case in a credibility analysis. To

13   the contrary, the ALJ in this case determined the doctor’s opinion is inconsistent with plaintiff’s

14   alleged limitations. In essence, the ALJ gave plaintiff the benefit of the doubt with respect to

15   daily activities when evaluating Dr. Belsky’s opinion, assuming plaintiff is in fact as limited as he

16   claims.

17                  Plaintiff’s argument, that the ALJ may not cite evidence of conservative treatment

18   unless the record indicates more aggressive treatment options were appropriate and available, is

19   unpersuasive. Citing Schultz v. Colvin, 32 F. Supp. 2d 1047, 1060 (N.D. Cal. 2014), plaintiff

20   contends the ALJ erred because the record in this case does not indicate what mental health
21   treatment options were considered appropriate and available. To the contrary, and as plaintiff

22   acknowledges in his brief, the record reflects plaintiff’s treating physicians believed psychotropic

23   medication was warranted and, as the ALJ noted, plaintiff’s condition improved upon such

24   treatment. Plaintiff does not point to any portion of the record suggesting more aggressive

25   treatment was recommended.

26   ///
27   ///

28   ///
                                                       21
 1                   Finally, the court finds no error as to the ALJ’s reference to the medical expert’s

 2   testimony. Here, the ALJ relied in part on Dr. Schmitter’s hearing testimony in which the doctor

 3   opined Dr. Belsky’s opinion is exaggerated. While plaintiff is correct the ALJ may not rely

 4   solely on a non-examining source, such as Dr. Schmitter, to discount the opinions of a treating

 5   source, such as Dr. Belsky, see Lester, 81 F.3d at 830-31, the ALJ did not err in this case because

 6   she did not rely exclusively on Dr. Schmitter’s testimony. As discussed above, the ALJ relied on

 7   a number of other factors in deciding to give Dr. Belsky’s opinions little weight.

 8           B.      Credibility

 9                   1.         The ALJ’s Analysis

10                   At Step 4, the ALJ evaluated the credibility of plaintiff’s statements and testimony

11   to determine his residual functional capacity. See CAR 21-26. The ALJ began by summarizing

12   plaintiff’s allegations:

13                   The claimant has alleged disability by way of debilitating symptoms
                     resulting from myofascial pain syndrome, cervical and lumbar strain(s),
14                   bilateral shoulder strain(s) and degenerative joint disease of the left knee.
                     At the hearing, the claimant testified to symptoms of chronic pain,
15                   particularly in the back, neck and bilateral shoulders. The claimant
                     indicated he is severely restricted due to pain. The claimant reported he is
16                   unable to engage in prolonged sitting, standing or walking. The claimant
                     advised he is able to sit for 30 minutes, stand for 15 minutes and walk for
17                   10 minutes before he must rest. The claimant represented he uses a cane
                     for ambulation. The claimant explained he always uses his cane while
18                   walking outside, and intermittently uses it when walking inside the house.
                     The claimant alleged he has difficulty with use of his upper extremities.
19                   The claimant stated he is able to reach for 15 minutes before he must rest
                     his arm(s). The claimant indicated he is unable to lift heavy weight. The
20                   claimant represented he has problems with squatting, bending, kneeling,
                     hearing, seeing, and stair climbing. In addition to his physical
21                   impairments, the claimant endorsed recurrent symptoms of depression and
                     anxiety. The claimant stated he has deficits in memory, completing tasks
22                   concentration, understanding, following instructions and getting along
                     with others. The claimant advised [he] is unable to focus more than 5-10
23                   minutes at one time. The claimant reported he deals poorly with stress or
                     change. The claimant indicated he is nervous in public, and unable to
24                   leave his house alone. The claimant represented he has poor sleep and
                     related symptoms of fatigue. The claimant advised he is restricted in
25                   activities of daily living. He stated he requires assistance and reminders to
                     complete tasks. The claimant testified he is unable to sustain work
26                   function on a regular and consistent basis (Ex. 2E, 5E, 6E and Hearing
                     Testimony, 5/10/2016 and 2/1/2017).
27
                     Id. at 21-22.
28
                                                       22
 1                  After outlining a detailed summary of the longitudinal medical record, including

 2   plaintiff’s subjective reports to medical providers, the ALJ assessed the credibility of plaintiff’s

 3   statements and testimony:

 4                  Based on the review of the evidence above, the undersigned finds that the
                    claimant’s account of the severity of symptoms, as well as his allegations
 5                  regarding functional limitations, are not fully credible for the following
                    reasons:
 6
                    The claimant has described daily activities which are not limited to the
 7                  extent one would expect, given the complaints of disabling symptoms and
                    limitations. At one point or another in the record (either in forms
 8                  completed in connection with the application and appeal, in medical
                    reports or records, or in the claimant’s testimony), the claimant has
 9                  reported the following daily activities: perform personal care tasks, goes
                    to fast-food restaurants to get food on a regular basis, completes light
10                  household chores, drives a car, shops in stores, attends church, watches
                    television, and visits with family and friends (Ex. 5E. 6E, 6F and 7F).
11                  Such activities show the claimant is capable of the above residual
                    functional capacity. It is noted that there is evidence the claimant lived
12                  alone for, at least part of, the period at issue (Ex. 4F, page 3). This
                    evidence further casts doubt on the nature and extent of the claimant’s
13                  impairments.
14                  The claimant has not generally received the type of medical treatment one
                    would expect for a totally disabled individual. During the period at issue,
15                  the record shows sporadic and conservative care for the claimant’s
                    allegedly disabling physical impairments. For example, the record shows
16                  no medical care whatsoever from October 2013 through July 2014, a
                    period of approximately 9 months (Ex. 5F and 6F). The fact that the
17                  claimant has been capable of managing his symptoms for prolonged
                    periods without medical care suggests he is not as limited as alleged.
18                  Furthermore, the claimant never received specialized care or surgical
                    intervention. If the claimant were truly disabled by ongoing symptoms of
19                  pain, one would expect far more aggressive medical care. As to his
                    mental impairments, the undersigned emphasizes there is no specialized
20                  mental health care whatsoever during the period at issue. Moreover,
                    treating physicians noted significant improvement or resolution of
21                  symptoms with only psychotropic medication (Ex. 14F, page 18). This
                    evidence casts doubts on allegations of disabling mental limitations.
22
                    The record shows the claimant’s symptoms of chronic pain stem from an
23                  incident that took place years before the alleged onset date. Here, the
                    undersigned emphasizes the questionable nature of the claimant’s timeline
24                  (as related to his severe impairments). The claimant’s alleged chronic
                    pain stems from a work-related injury in February 2008. The claimant
25                  underwent conservative care, and was released from care in March 2008.
                    Treating physicians noted the claimant was “in no pain” and “100%.” At
26                  that point, the claimant was released to work without modification. The
                    claimant concedes he required no medical care from 2008 through 2012,
27                  admitting improvement in his condition. The claimant was capable of
                    performing work activity during said period. The claimant stated that he
28                  had (an apparently spontaneous) deterioration of his condition in
                                                       23
 1                 November 2012, at which time he alleges disability (Ex. 2E and 4F, page
                   3). The undersigned finds this timeline suspect. First, the fact that the
 2                 work-related impairments did not prevent the claimant from working from
                   2008-2012 strongly suggests that they would not currently prevent work.
 3                 Second, the claimant fails to identify any particular incident that led to a
                   worsening in his condition in or around November 2012.
 4
                   The description of symptoms and limitations which the claimant has
 5                 provided throughout the record has generally been inconsistent and
                   unpersuasive. At the hearing, the claimant testified to symptoms of
 6                 constant pain. The claimant indicated he takes medication; however, he
                   continues to have severe symptoms. The claimant alleged he is extremely
 7                 restricted due to pain. He stated that he lies down for prolonged periods of
                   the day. He advised that he is able to walk only 10 minutes before he
 8                 must rest (Hearing Testimony). The fact that the claimant described much
                   more severe symptoms at his hearing than to his treating physicians casts
 9                 doubt on his testimony.

10                 CAR 24-25.

11   The ALJ then commented specifically on the need to use a cane:

12                 . . .The claimant reported to the Appeals Council that he uses a cane when
                   he feels he will fall without it (Ex. 8A). Additional records discuss the
13                 claimant’s use of a cane (Ex. 7F). However, the medical expert indicated
                   the claimant would be capable of modified medium work without use of a
14                 cane (Hearing Testimony, 2/1/2017). Furthermore, the claimant’s treating
                   physician[] failed to report this limitation in his medial opinion, despite
15                 setting forth extreme limitations (Ex. 23F). Lastly, accounts of daily
                   activities and abilities suggest the claimant is capable of walking without
16                 use of his cane (Ex. 5F, 6F, 7F, and Hearing Testimony, 5/4/2016). As
                   such, the undersigned gives little weight to this allegation.
17
                   There is evidence that the claimant was less than fully cooperative or put
18                 forth less than maximal effort during examinations. In September 2013,
                   examining physician Dr. Warbritton indicated the claimant did not show
19                 full effort during examination (Ex. 4F). Then, in December 2013, the
                   claimant refused to attempt ambulation without a cane within the confines
20                 of the doctor’s office. Dr. Pon stated he was unable to evaluate the
                   claimant’s gait pattern due to the claimant’s refusal to walk without his
21                 cane (Ex. 7F, page 4). Curiously, the claimant admitted to treating
                   physicians he is capable of walking indoors without his cane (Ex. 13F,
22                 pages 38-40). The fact that the claimant would not even attempt to walk
                   indoors upon examination (when he does so regularly) suggests that he,
23                 once again, was not putting forth maximum effort.

24                 CAR 25-26.

25   ///

26   ///

27   ///

28   ///
                                                     24
 1   2.      Plaintiff’s Contentions

 2   Plaintiff argues:

 3            When rejecting Plaintiff’s testimony, the ALJ gave reasons that are
     substantially similar to his inadequate reasons for rejecting Dr. Belsky’s
 4   opinion, i.e., Plaintiff’s supposedly conflicting daily activities and his
     “sporadic and conservative” medical care (Tr. 24).
 5            When rejecting a claimant’s testimony based on claimant’s
     activities, an ALJ is required to elaborate on which of claimant’s activities
 6   conflicted with what part of her testimony. See Burrell v. Colvin, 775 F.3d
     1133, 1138 (9th Cir. 2014) (ALJ failed to elaborate on which daily
 7   activities conflicted with which part of her testimony). The activities cited
     by the ALJ that are purportedly inconsistent with his testimony are
 8   Plaintiff’s performance of “personal care tasks, goes to fastfood
     restaurant to get food on a regular basis, completes light household chores,
 9   drives a car, shops in stores, attends church, watches television and visits
     with family and friends,” citing his written statement and his statements to
10   Drs. Pon and Salvador-Moses (Tr. 24). The generality of
     this finding by itself renders the ALJ’s finding inadequate. Id.
11            Further, the ALJ’s recitation of Plaintiff’s activities is not entirely
     accurate. Although Plaintiff performed his personal care tasks, he
12   performed these tasks slowly and with difficulty because of pain (Tr. 500,
     670); he ate in fast-food restaurants because he was unable to cook
13   because of his pain (Tr. 501), and he attended church and shopped for
     groceries, but he never went out of the house without his friend because of
14   his nervousness (Tr. 502). Plaintiff did not indicate he performed light
     household chores, but told Dr. Salvador-Moses that he needed help with
15   cleaning, laundry and cooking and told Dr. Pon he did not wash the dishes
     or take out the garbage or vacuum or sweep/mop the floor or do laundry
16   (Tr. 670, 674). In the evidence cited by the ALJ, Plaintiff did not identify
     any household chores he actually performed (Tr. 501-02, 670, 674).
17   Contrary to the ALJ’s finding, Plaintiff did not state he “visited with
     family and friends,” but told Dr. Salvador-Moses his mother and brother
18   came over to help him and his friend (singular) also helped him (Tr. 670).
     The ALJ failed to mention that Plaintiff also told Dr. Salvador-Moses he
19   stayed home most of the time and did not go out of the house
     unaccompanied because he had frequent panic attacks and had a hard time
20   being around people (Tr. 670). Statement is consistent with Plaintiff’s
     written statement wherein he reported he never went out alone and never
21   left the house without his friend (Tr. 502-03). Thus, the ALJ
     misrepresented evidence of Plaintiff’s daily activities.
22            In any event, the limited activities cited by the ALJ, such as
     watching television and grocery shopping, do not show Plaintiff could
23   sustain substantial gainful activity on a regular and continuing basis, i.e.,
     eight hours a day, 40 hours a week (Tr. 34). See Reddick, 157 F.3d at 772
24   (“Many home activities are not easily transferrable to . . . the more
     grueling environment of the workplace, where it might be impossible to
25   periodically rest or take medication.”) (quoting Fair v. Bowen, 885 F.2d
     597, 603 (9th Cir. 1989)). Indeed, Plaintiff testified that, other than a few
26   sporadic activities, he spent most of his day sitting or lying down (Tr.
     119). Thus, the activities cited by the ALJ are not inconsistent with
27   Plaintiff’s testimony. See Reddick, 157 F.3d at 772 (claimant’s activities,
     which were sporadic and punctuated with rest, supported her claim).
28
                                         25
 1                         As with the ALJ’s rejection of Dr. Belsky’s opinion, the ALJ
                   rejected Plaintiff’s testimony because of conservative medical care (Tr.
 2                 24). The reasons for the inadequacy of this finding are discussed above.
                   Plaintiff adds that a “conservative course of treatment” cannot be used
 3                 against a claimant “where the claimant has a good reason for not seeking
                   more aggressive treatment,” [such as lack of insurance]. Carmickle v.
 4                 Astrue, 533 F.3d 1155, 1162 (9th Cir. 2008) (citing Orn v. Astrue, 495
                   F.3d 625, 638 (9th Cir. 2007)). Lack of insurance and inability to pay is
 5                 one such reason. Id. In this case, Plaintiff did not have Medi-Cal until
                   November 2014 and it was not until November 2016 that Plaintiff was
 6                 referred to a neurosurgeon based on the abnormalities his recent
                   lumbar MRI had shown (Tr. 702, 863). The ALJ also rejected Plaintiff
 7                 testimony because he was able to “manag[e] his symptoms for prolonged
                   periods of time without medical care,” i.e., when he did not have medical
 8                 coverage (Tr. 24). The ALJ cites no evidence that Plaintiff adequately
                   managed his symptoms without medical care. On the contrary, Plaintiff’s
 9                 pain was debilitating and prevented him from adequately performing the
                   most basic activities (Tr. 500-03).
10                         The ALJ also discredited Plaintiff’s testimony as to his mental
                   deficits, based on no psychiatric care and “significant improvement or
11                 resolution of symptoms with only psychotropic medication,” citing the
                   same single treatment note that was used to reject Dr. Salvador-Moses’
12                 opinion (Tr. 25). The Ninth Circuit has disapproved lack of psychiatric
                   treatment as a reason for discrediting a claimant’s testimony: “Indeed, we
13                 have particularly criticized the use of a lack of treatment to reject mental
                   complaints both because mental illness is notoriously underreported and
14                 because ‘it is questionable practice to chastise one with a mental
                   impairment for the exercise of poor judgment in seeking rehabilitation.’”
15                 Regennitter v. Comm’r of SSA, 166 F.3d 1294, 1299-1300 (9th Cir. 1999)
                   (quoting Nguyen v. Chater, 100 F.3d 1462, 1465 (9th Cir. 1996)).
16                 Therefore, this reason should fail judicial review.

17                 3.      Applicable Legal Standards

18                 The Commissioner determines whether a disability applicant is credible, and the

19   court defers to the Commissioner’s discretion if the Commissioner used the proper process and

20   provided proper reasons. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996). An explicit

21   credibility finding must be supported by specific, cogent reasons. See Rashad v. Sullivan, 903

22   F.2d 1229, 1231 (9th Cir. 1990). General findings are insufficient. See Lester v. Chater, 81 F.3d

23   821, 834 (9th Cir. 1995). Rather, the Commissioner must identify what testimony is not credible

24   and what evidence undermines the testimony. See id. Moreover, unless there is affirmative

25   evidence in the record of malingering, the Commissioner’s reasons for rejecting testimony as not

26   credible must be “clear and convincing.” See id.; see also Carmickle v. Commissioner, 533 F.3d

27   1155, 1160 (9th Cir. 2008) (citing Lingenfelter v Astrue, 504 F.3d 1028, 1936 (9th Cir. 2007),

28   and Gregor v. Barnhart, 464 F.3d 968, 972 (9th Cir. 2006)).
                                                     26
 1                   If there is objective medical evidence of an underlying impairment, the

 2   Commissioner may not discredit a claimant’s testimony as to the severity of symptoms merely

 3   because they are unsupported by objective medical evidence. See Bunnell v. Sullivan, 947 F.2d

 4   341, 347-48 (9th Cir. 1991) (en banc). As the Ninth Circuit explained in Smolen v. Chater:

 5                           The claimant need not produce objective medical evidence of the
                     [symptom] itself, or the severity thereof. Nor must the claimant produce
 6                   objective medical evidence of the causal relationship between the
                     medically determinable impairment and the symptom. By requiring that
 7                   the medical impairment “could reasonably be expected to produce” pain or
                     another symptom, the Cotton test requires only that the causal relationship
 8                   be a reasonable inference, not a medically proven phenomenon.
 9                   80 F.3d 1273, 1282 (9th Cir. 1996) (referring to the test established in
                     Cotton v. Bowen, 799 F.2d 1403 (9th Cir. 1986)).
10

11                   The Commissioner may, however, consider the nature of the symptoms alleged,

12   including aggravating factors, medication, treatment, and functional restrictions. See Bunnell,

13   947 F.2d at 345-47. In weighing credibility, the Commissioner may also consider: (1) the

14   claimant’s reputation for truthfulness, prior inconsistent statements, or other inconsistent

15   testimony; (2) unexplained or inadequately explained failure to seek treatment or to follow a

16   prescribed course of treatment; (3) the claimant’s daily activities; (4) work records; and (5)

17   physician and third-party testimony about the nature, severity, and effect of symptoms. See

18   Smolen, 80 F.3d at 1284 (citations omitted). It is also appropriate to consider whether the

19   claimant cooperated during physical examinations or provided conflicting statements concerning

20   drug and/or alcohol use. See Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002). If the
21   claimant testifies as to symptoms greater than would normally be produced by a given

22   impairment, the ALJ may disbelieve that testimony provided specific findings are made. See

23   Carmickle, 533 F.3d at 1161 (citing Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir. 1989)).

24                   Regarding reliance on a claimant’s daily activities to find testimony of disabling

25   pain not credible, the Social Security Act does not require that disability claimants be utterly

26   incapacitated. See Fair v. Bowen, 885 F.2d 597, 602 (9th Cir. 1989). The Ninth Circuit has
27   repeatedly held that the “. . . mere fact that a plaintiff has carried out certain daily activities . . .

28   does not . . .[necessarily] detract from her credibility as to her overall disability.” See Orn v.
                                                           27
 1   Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (quoting Vertigan v. Heller, 260 F.3d 1044, 1050 (9th

 2   Cir. 2001)); see also Howard v. Heckler, 782 F.2d 1484, 1488 (9th Cir. 1986) (observing that a

 3   claim of pain-induced disability is not necessarily gainsaid by a capacity to engage in periodic

 4   restricted travel); Gallant v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (concluding that the

 5   claimant was entitled to benefits based on constant leg and back pain despite the claimant’s

 6   ability to cook meals and wash dishes); Fair, 885 F.2d at 603 (observing that “many home

 7   activities are not easily transferable to what may be the more grueling environment of the

 8   workplace, where it might be impossible to periodically rest or take medication”). Daily

 9   activities must be such that they show that the claimant is “. . .able to spend a substantial part of

10   his day engaged in pursuits involving the performance of physical functions that are transferable

11   to a work setting.” Fair, 885 F.2d at 603. The ALJ must make specific findings in this regard

12   before relying on daily activities to find a claimant’s pain testimony not credible. See Burch v.

13   Barnhart, 400 F.3d 676, 681 (9th Cir. 2005).

14                   4.      Disposition

15                   The ALJ found plaintiff’s statements and testimony not fully credible because they

16   are inconsistent with his activities of daily living. See CAR 24. In making her credibility

17   findings, the ALJ also cited plaintiff’s sporadic and conservative treatment, the questionable

18   timeline regarding the onset of disability, and evidence of malingering in the context of plaintiff’s

19   use of a cane. See id. at 24-25. Plaintiff argues the ALJ erred by relying on his daily activities

20   because the ALJ failed to cite daily activities which translate to regular and consistent work. In
21   this regard, plaintiff also argues the ALJ misstated the extent of his daily activities. According to

22   plaintiff, the ALJ further erred by citing plaintiff’s treatment history. Notably, plaintiff does not

23   raise any arguments as to the ALJ’s references to the timeline or evidence of malingering, noted

24   in the context of plaintiff’s use of a cane.

25   ///

26   ///
27   ///

28
                                                        28
 1                  Plaintiff’s argument regarding the ALJ’s reliance on activities of daily living is

 2   well-taken. As to plaintiff’s daily activities, the ALJ found plaintiff’s ability to complete light

 3   household chores, go to fast-food restaurants on a regular basis, attend church, watch television,

 4   drive a car, shop in stores, and visit with family and friends “show the claimant is capable of the

 5   above residual functional capacity [for a reduced range of medium work].” CAR 24. As plaintiff

 6   notes, plaintiff has described these activities to be very limited and has stated they could only be

 7   performed with assistance. See e.g. CAR 500-503 (Exhibit 5E). The court agrees these activities

 8   as performed by plaintiff do not translate to the ability to engage in a reduced range of medium

 9   work on a full-time basis. See Fair, 885 F.2d at 603.

10                  In the context of the ALJ’s credibility assessment, plaintiff’s arguments regarding

11   the ALJ’s reliance on aspects of his treatment record (i.e., sporadic conservative care with

12   improvement in symptoms) are also well-taken. The court accepts plaintiff’s representations that

13   he was unable to afford health care at times and agrees it is questionable to hold poor decisions

14   with respect to obtaining care against a claimant alleging mental impairments. The court also

15   questions the ALJ’s repeated reliance on a single treatment note suggesting plaintiff’s mental

16   symptoms improved with medication to conclude plaintiff’s condition was either well-controlled

17   or improved overall.

18                  Reviewing the record as a whole, however, the court cannot say the ALJ’s adverse

19   credibility finding lacks support in substantial evidence or is not based on proper legal principles.

20   As discussed above and as the ALJ noted, the record contains evidence of malingering. The court
21   also agrees with the ALJ the timeline is suspect. In this regard, the ALJ stated:

22                  The record shows the claimant’s symptoms of chronic pain stem from an
                    incident that took place years before the alleged onset date. Here, the
23                  undersigned emphasizes the questionable nature of the claimant’s timeline
                    (as related to his severe impairments). The claimant’s alleged chronic
24                  pain stems from a work-related injury in February 2008. The claimant
                    underwent conservative care, and was released from care in March 2008.
25                  Treating physicians noted the claimant was “in no pain” and “100%.” At
                    that point, the claimant was released to work without modification. The
26                  claimant concedes he required no medical care from 2008 through 2012,
                    admitting improvement in his condition. The claimant was capable of
27                  performing work activity during said period. The claimant stated that he
                    had (an apparently spontaneous) deterioration of his condition in
28                  November 2012, at which time he alleges disability (Ex. 2E and 4F, page
                                                       29
 1                  3). The undersigned finds this timeline suspect. First, the fact that the
                    work-related impairments did not prevent the claimant from working from
 2                  2008-2012 strongly suggests that they would not currently prevent work.
                    Second, the claimant fails to identify any particular incident that led to a
 3                  worsening in his condition in or around November 2012.

 4                  CAR 25.

 5   Plaintiff does not challenge these findings, which support the ALJ’s credibility analysis.

 6

 7                                          IV. CONCLUSION

 8                  Based on the foregoing, the court concludes that the Commissioner’s final decision

 9   is based on substantial evidence and proper legal analysis. Accordingly, IT IS HEREBY

10   ORDERED that:

11                  1.     Plaintiff’s motion for summary judgment (Doc. 16) is denied;

12                  2.     Defendant’s motion for summary judgment (Doc. 25) is granted;

13                  3.     The Commissioner’s final decision is affirmed; and

14                  4.     The Clerk of the Court is directed to enter judgment and close this file.

15

16

17

18   Dated: January 9, 2019
                                                         ____________________________________
19                                                       DENNIS M. COTA
                                                         UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                      30
